ON PETITION FOR REHEARING.
The act for the relocation of the county seat and seat of justice of Jennings county (Acts 1913 p. 906) provides in the first section that upon presentation of a proper petition, 3.  signed by the required number of voters and freeholders, the board of commissioners shall order an election to be held. Obedience to this provision would not involve judicial action, and, under the authorities, an appeal would not lie from such an order, but the remedy for wrongful action of the commissioners in ordering or refusing to order an election would be something else than an appeal, if there were any remedy.Board, etc., v. State, ex rel. (1897), 147 Ind. 476, 494, 46 N.E. 908. But the act further provides, by § 6, that if an election is ordered, "such election shall be conducted in all respects, returns made, vote canvassed and certified, and results declared according to the law regulating general elections," except in the *Page 601 
matter of providing election judges and clerks. That being so, an appeal under the general statute might be taken from the determination by the board of commissioners, upon canvassing the vote, of the judicial questions whether or not the votes counted by the returning boards were legal and were correctly counted and returned, and whether or not sixty per cent. (60%) of the legal votes cast and lawfully entitled to be counted were in favor of such relocation. Galvin v. Logan (1914), 182 Ind. 647, 649, 106 N.E. 871.
The petition for a rehearing is overruled.